     Case 2:20-cv-01596-KJM-GGH Document 25 Filed 02/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     CARLTON L. REID,                                     2:20-cv-01596-KJM-GGH
13
                                          Petitioner, [PROPOSED] ORDER
14
                    v.
15

16   STU SHERMAN,
17                                      Respondent.
18

19         Respondent has moved for a 30-day enlargement of time within which to file a reply to

20   Petitioner’s opposition to motion to dismiss.

21         GOOD CAUSE APPEARING, IT IS ORDERED that Respondent’s motion is granted. The

22   reply to the opposition to motion to dismiss shall be filed on or before March 15, 2021.

23   Dated: February 11, 2021
                                                /s/ Gregory G. Hollows
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                      1
                                                                          Order (2:20-cv-01596-KJM-GGH)
